Citation Nr: 0733182	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-44 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran testified at a hearing at the RO before the 
undersigned in July 2007.  A transcript of the proceeding is 
of record.

The issue of entitlement to service connection for a stomach 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran served aboard a supply ship in the waters off 
Vietnam.

2.  The veteran did not participate in combat.  

3.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

3.  The preponderance of the evidence is against a finding 
that the veteran has PTSD as a result of his service in the 
military.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006 and 
October 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a January 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  In fact, the 
veteran's representative, in February 2007, stated that they 
had no further evidence to submit.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, attempted to verify the incidents 
alleged to have occurred in service, afforded the veteran 
examinations, obtained medical opinions as to the etiology 
and severity of his psychiatric disorders, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

In statements and testimony, the veteran contends that he is 
suffering from PTSD due to an accident while stationed aboard 
the USS Kansas City (AOR-3), a replenishment oiler, in the 
spring of 1972 when 500-pound bombs broke loose and pinned 
him against a bulkhead causing severe crush injuries.  He 
stated that one of the 500-pound bombs lay across his chest 
for 20 minutes.  He maintains that he was evacuated from the 
ship to Hong Kong and then to Long Beach, California, for 
extensive medical treatment lasting for one and a half years.  
He stated that he was ultimately discharged due to this 
injury.  He also stated that he witnessed women and children 
killed in "Chai Pong" harbor due to their vessels hitting 
mines laid by his ship.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of any traumatic injury.  A 
physical examination in January 1973 was unremarkable.  The 
veteran was treated for post-prandial emesis, and weight loss 
of undetermined origin.  Situational anxiety reaction and 
anorexia nervosa were also diagnosed.  A Physical Evaluation 
Board (PEB) medical examination was conducted in July 1973.  
The physical examination was unremarkable.  The PEB diagnosed 
passive-aggressive personality and psychogenic emesis, both 
of which existed prior to entry into service and were 
aggravated by service.  

A private psychological examination was conducted in December 
2001.  The veteran related that he suffered from internal 
injuries when a 500-pound bomb rolled over him in service.  
The diagnoses were major depressive disorder, alcohol 
dependence with physiological dependence, and schizoid 
personality disorder.  

A fee basis psychiatric examination was conducted in February 
2004.  The examiner reviewed the veteran's records and asked 
him a number of questions related to his experiences in 
service.  It was noted that the ship the veteran served 
aboard in service was not armed and was well protected by a 
large fleet of armed ships.  The ship was never attacked, and 
no one on board was ever exposed to enemy fire.  The veteran 
related his claim that he was crushed by a 500-pound bomb.  
However, the veteran stated that he did not remember any 
details of this experience.  He also stated that he never 
dreamed about this experience.  The veteran stated that he 
did dream about being on a ship and being concerned that the 
ship would be attacked.  The veteran did not report any 
flashbacks or intrusive thoughts about his military service.  
The Axis I diagnosis was alcohol dependence, in partial 
remission.  The Axis II diagnosis was personality disorder, 
not otherwise specified.  The examiner stated that the 
veteran's service-related stressor did not cause his Axis 1 
diagnosis.  

A fee basis psychiatric examination was conducted in April 
2004.  The Axis I diagnoses were alcohol dependence, in 
remission; major depression; cognitive disorder, not 
otherwise specified due to an October 2003 injury; and 
consideration was given to the diagnoses of PTSD and 
anorexia, but the veteran did not meet the criteria for these 
conditions.  The Axis II diagnosis was personality disorder, 
not otherwise specified. 

A private psychological examination for SSA disability 
benefits purposes was conducted in May 2004.  The examiner 
stated that there were aspects of the veteran's performance 
on psychological testing which suggested possible 
malingering, but that bona fide neuropsychological deficits 
could not be ruled out.  The diagnosis was deferred but the 
veteran's history indicated nicotine dependence; a history of 
alcohol dependence, in partial remission; major depressive 
disorder with suicidal tendencies; rule out malingering and 
cognitive deficits; personality disorder, not otherwise 
specified, with schizoid features.  

A June 2004 decision of the Social Security Administration 
(SSA) denied the veteran disability insurance benefits.  The 
decision noted that the veteran had affective disorders and 
personality disorders.  

The veteran stated that he was undergoing treatment for PTSD 
at a VA Vet Center.  Vet Center records of the veteran from 
January to September 2006 were obtained, but the only 
diagnosis was alcohol dependency.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47..

Here, the evidence does not establish that the veteran 
engaged in combat with the enemy during service.  The 
veteran's DD Form 214 does not denote that the veteran 
received any medals indicative of combat service.  Nor does 
the veteran at any point refer to having personally 
participated in events constituting an actual fight or 
encounter with a hostile unit or instrumentality.  That 
evidence of service in a combat zone, without more, does not 
establish that the veteran participated in combat.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1990).  Absent evidence 
that the veteran engaged in combat with the enemy, the 
veteran's lay statements, alone, are not sufficient to 
establish the occurrence of any in- service stressor; rather, 
corroborating evidence is needed to support the claim for 
service connection.  See 38 C.F.R. § 3.304(f).  The Board 
finds the veteran's statements that he was crushed by a 500-
pound bomb not to be credible because, although service 
medical records note that the veteran complained of vomiting 
after meals, there was no mention of any such injury to 
medical personnel and several inservice and post-service 
physical examinations did not find any residuals of such an 
injury.  The mine laying incident could not be verified, as 
the veteran did not provide enough detail in his reply to the 
PTSD questionnaire to attempt to verify the stressor; and the 
veteran never related this incident to a health care 
providers during psychiatric examinations.  

In addition, the weight of the medical evidence currently of 
record still does not indicate that he now has PTSD.  He has 
never been diagnosed with PTSD by medical personnel.  The 
veteran related that he was injured by a bomb rolling over 
him on a private psychological examination in December 2001, 
and the psychiatrists who conducted the February 2004 and 
April 2004 fee basis psychiatric examinations assumed that 
the veteran was pinned by a 500-pound bomb in service; but 
these health care providers still did not diagnose PTSD.   

The veteran's assertions that he has PTSD related to his 
military service, do not constitute competent evidence that 
he has PTSD related to service.  Because, as a layman, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Service connection may be granted for a congenital or 
developmental disease.  Hereditary diseases under 38 C.F.R. § 
3.303(c) does not always rebut the presumption of soundness 
and that service connection may be granted for hereditary 
diseases which first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.  However, developmental defects, such as 
personality disorders that are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  This is based on the notion that a disease, 
versus a defect, is usually capable of improvement or 
deterioration.  VAOPGCPREC 67-90.  Generally, a personality 
disorder cannot be service connected as a matter of express 
VA regulation.  See VAOPGCPREC 82-90; see also 38 C.F.R. §§ 
3.303(c), 3.306, 4.9, 4.127.  It is irrelevant whether the 
veteran's personality disorder was first manifest prior to 
service or during service.  The presumption of soundness is 
not applicable.  Because a personality disorder is not a 
disability as defined by VA, it cannot, therefore, be 
aggravated by service.  See 38 C.F.R. § 3.306.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

At his hearing in July 2007, the veteran and his 
representative contend that his preexisting stomach 
disability was aggravated in service. 

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of a claimant 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  

In accordance with 38 U.S.C.A. § 5103A, VA has a duty to 
assist the appellant in developing the evidence in support of 
his claim.  That duty includes obtaining a medical opinion, 
if such an opinion is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c).  An examination in this case is 
warranted to determine the nature and etiology of the 
appellant's current stomach conditions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a stomach disability.

2.  Schedule the veteran for an 
appropriate VA examination.  All necessary 
tests, including diagnostic studies, 
should be conducted.  The claims file and 
a copy of this remand must be reviewed by 
the examiner.  The examiner must provide 
opinions as to the date of onset and 
etiology of any stomach disability, if 
present; and if any stomach disability is 
determined to have preexisted service, 
whether it is it as least as likely as not 
that it worsened beyond its natural 
progression during service.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


